Citation Nr: 0705433	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disease, to include chronic obstructive pulmonary 
disease.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from on active duty from 
January to August 1946 and from March 1948 to June 1949.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 2003 and March 2004 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2006, the appellant testified at an electronic 
(videoconference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.      

FINDINGS OF FACT

1.  An unappealed Board decision in October 2002 denied a 
claim of entitlement to service connection for a respiratory 
disorder.

2.  The additional evidence added to the record since October 
2002 regarding the appellant's respiratory system does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's service-connected disabilities do not, 
singly or in combination, preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A decision by the Board in October 2002, which denied 
entitlement to service connection for a respiratory disorder, 
is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Additional evidence received since October 2002 is not 
new and material, and the appellant's claim of entitlement to 
service connection for respiratory disease is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for assignment of a TDIU have not been met.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

In correspondence dated in July 2003 and April 2005, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It is unclear whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence 
because VA's correspondence informed him that additional 
information or evidence was needed to support his claims and 
asked that he submit the information or evidence to VA and 
the February 2005 statement of the case and February 2006 
supplemental statement of the case (SSOC) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  VA subsequently readjudicated the claim based on all 
the evidence in February 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Because the claim of service connection is not reopened and 
the claim for TDIU is denied, any question as to the 
appropriate disability ratings or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Medical records have been obtained and made a part of the 
file.  The veteran was also accorded a videoconference Board 
hearing, the transcript of which is of record.  All 
identified and available evidence relevant to the issue 
decided herein has been obtained.  

Attempt To Reopen Service Connection Claim 

In an October 202 decision, the Board denied entitlement to 
service connection for a respiratory disorder, to include 
chronic bronchitis and chronic obstructive pulmonary disease.  
The veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court); that decision 
is final.  38 U.S.C.A. § 7104(b).  In September 2003 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his service connection claim.  The RO found 
that the additional evidence is not new and material, and the 
current appeal on that issue ensued.  

Once a decision by a VA agency of original jurisdiction or by 
the Board on a service connection claim becomes final, new 
and material evidence is required to reopen the claim which 
was the subject of a prior final disallowance.  38 U.S.C.A. § 
5108.  New and material evidence means existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board denied entitlement to service connection for 
respiratory disease in the October 2002 decision on three 
separate bases.  First, direct service connection for 
respiratory disease was denied under the provisions of 
38 U.S.C.A. §§ 1110, 1131.  Second, service connection for 
respiratory disease as secondary to the service-connected 
disabilities of laryngitis and residuals of postoperative 
rhinoplasty and resection of a deviated nasal septum was 
denied under the provisions of 38 C.F.R. § 3.310.  Third, 
presumptive service connection for respiratory disease as a 
result of claimed exposure to vesicant agents, to include 
mustard gas, was denied was denied under the provisions of 
38 C.F.R. § 3.316.

In his current appeal, the veteran has presented additional 
evidence which he and his representative assert relates to 
his claim for direct service connection for respiratory 
disease.  He has not presented any additional evidence 
related to secondary service connection for respiratory 
disease or to presumptive service connection for respiratory 
disease as a result of exposure to a vesicant agent.      

The evidence of record at the time of the prior final denial 
of entitlement to service connection for a respiratory 
disorder by the Board's October 2002 decision included: 
service medical records; records of outpatient and inpatient 
post-service medical treatment at VA medical facilities; 
reports of VA medical examinations in January 1976, January 
1983, November 1993, and August 2001; a medical nexus opinion 
by one of the appellant's private treating physicians; 
written statements by the appellant; hearing testimony; and a 
medical nexus opinion by the VA physician who conducted a VA 
respiratory examination of the appellant in August 2001.  

The basis of the Board's October 2002 final denial of the 
claim for direct service connection for a respiratory 
disorder was that the preponderance of the medical evidence 
was against the claim.  The Board's decision specifically 
noted that the VA medical opinion that noted that there is no 
relationship between the appellant's post-service respiratory 
disease and his active service referred to in-service and 
post-service clinical data whereas the medical opinion of the 
private treating physician which was submitted in support of 
the claim did not refer to any clinical data or include a 
rationale for the conclusion reached.  
 
The additional evidence presented or secured since October 
2002 relevant to the issue of direct service connection for 
respiratory disease consists of photocopies of some of the 
appellant's service medical records, written statements and 
hearing testimony by the appellant, VA medical treatment 
records, records of his treatment by a private physician, the 
report of a VA nose, sinus, larynx, and pharynx examination 
in January 2006, and the report of a VA neurological 
examination in February 2006.  

The photocopies of service medical records are duplicates and 
are thus not new evidence.

The appellant's VA medical treatment records in the claims 
file compiled since October 2002 are new but they are not 
material to the issue of service connection for respiratory 
disease because they contain no medical opinion on the 
question of the etiology of such disease.

The reports of the two VA medical examinations in early 2006 
are new but not material for the same reason, that is, they 
contain no medical opinion on the question of the time of 
onset or origin of the appellant's current respiratory 
disease.

In his written statements to VA since October 2002 and in his 
testimony before the undersigned at the June 2006 hearing, 
the appellant appeared to have the impression that a private 
treating physician of his had provided new evidence 
consisting of a medical nexus opinion favorable to his 
attempt to reopen his claim for direct service connection for 
respiratory disease.  However, the records of the private 
physician in question, which were received by VA in October 
2005, contain the doctor's office note dated July 21, 2005, 
with "Will need to discuss with [a VA physician] about 
patient's concerns regarding VA benefits" as part of the 
"plan" for the patient but contain no medical nexus opinion 
on any medical question.  As such, the private treating 
physician's records are not material evidence in this appeal.  

There is no reasonable basis in law or in fact to reopen the 
appellant's claim of entitlement to service connection for a 
respiratory disease, because none of the additional evidence 
received since the prior final disallowance of the claim in 
October 2002 is both new and material.  See 38 U.S.C.A. §§ 
5108, 71049b) 
(West 2002); 38 C.F.R. § 3.156(a) (2006). 


TDIU Claim

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability rated at 60 percent or more; or as a result of two 
or more service-connected disabilities, provided at least one 
disability is rated at 40 percent or more, and there are 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2006). 

The appellant's service-connected disabilities are: 
laryngitis, currently evaluated as 30 percent disabling; 
[partial] loss of the sense of smell, currently evaluated as 
10 percent disabling; sensory loss [a sense of numbness] in 
the distribution of the 5th cranial nerve affecting sensation 
in the nose and the upper lip and the region of the medial 
eyebrows, currently evaluated as 10 percent disabling; and 
post-operative residuals of a rhinoplasty and resection of a 
deviated nasal septum, currently evaluated as 10 percent 
disabling.  The appellant's combined rating for disability 
compensation purposes is 50 percent from January 26, 2006.  

A careful review of the record reveals that the appellant has 
not seriously contended that his service-connected 
disabilities set forth in the preceding paragraph, either 
singly or in combination, preclude him from engaging in 
substantially gainful employment.  For example, at the 
hearing in June 2006, when asked by his representative why he 
is unable to work, the appellant replied as follows:

Because I can't lay a brick in a wheelchair with oxygen 
hung to me...It's impossible, and I can't walk.

See transcript of hearing at page 11.

It is not in dispute that there is no relationship between 
any of the appellant's service-connected disabilities and his 
use of oxygen, which has been prescribed by physicians as 
treatment for his lung disease, or his difficulty in 
ambulation for which he has been using a wheelchair.  

A VA physician who conducted a neurological examination of 
the appellant in February 2006 reported that he is not able 
to work due to his severe case of COPD and that his several 
service-connected disabilities have no effect on his 
employability, except perhaps that his loss of sense of smell 
would eliminate from consideration jobs as a restaurant chef 
or cook or a job working with or near hazardous aromatic 
material, jobs which, it is noted, the appellant has not held 
and for which he has not indicated any interest.  There is no 
medical opinion of record concerning the effect, if any, of 
his service-connected disabilities on the appellant's ability 
to obtain or maintain substantially gainful employment, other 
than the opinion of the VA neurological examiner in February 
2006.  

In any event, with a combined disability rating of 50 
percent, the appellant does not meet the requirement of 
having a combined rating of 70 percent or higher for 
consideration of a grant of TDIU under the provisions of 
38 C.F.R. § 4.16(a).  Because there is no showing by any 
competent and credible evidence of record that the 
appellant's service-connected disabilities as opposed to non-
service-connected causes such as lung disease have rendered 
him unemployable, he is not entitled to a referral under the 
provisions of 38 C.F.R. § 4.16(b) for consideration of an 
grant of TDIU on an extraschedular basis.         

In sum, there is no basis in law or in fact for an allowance 
of entitlement to TDIU, and entitlement to that benefit is 
not established.  See 38 C.F.R. § 4.16(a), (b) (2006).

As the preponderance of the evidence is against the claim for 
TDIU, the benefit of the doubt doctrine does not apply on 
that issue.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for respiratory 
disease, to include chronic obstructive pulmonary disease, 
the appeal on that issue is denied.  

Entitlement to TDIU is denied.  


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


